Exhibit 10.1

 

AMENDMENT NO.3 AND WAIVER TO CREDIT AGREEMENT

 

AMENDMENT NO.3 AND WAIVER, dated as of November 8, 2012 (this “Amendment and
Waiver”), with respect to the Credit Agreement, dated as of August 26, 2011 (as
same may be further amended, restated, supplemented or modified, the “Credit
Agreement”), by and between GTJ REIT, INC., a Maryland corporation (the
“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation (the “Bank”).

 

RECITALS

 

The Borrower has requested and the Bank has agreed, subject to the terms and
conditions of this Amendment and Waiver, to amend, and waive compliance with,
certain provisions of the Credit Agreement as herein set forth.

 

Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

1.   Amendment. Section 5(a) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

The Borrower shall maintain Net Worth of not less than (a) $80,000,000, for the
period from Closing Date through March 31, 2012, (b) $75,000,000, for the period
from June 30, 2012 through September 30,2012 and (c) $70,000,000 on December 31,
2012 and at all times thereafter, measured quarterly as of each fiscal quarter
end on a trailing four-quarter basis.

 

2.         Waiver. The Bank hereby waives compliance by the Borrower with
Section 5(a) of the Credit Agreement for the fiscal quarter ended September 30,
2012 in order to permit the Net Worth to be less than $75,000,000 as of the end
of such fiscal quarter provided that the actual Net Worth was not less than
$72,310,000 as of the end of such fiscal quarter.

 

3.         Conditions of Effectiveness. This Amendment and Waiver shall become
effective upon receipt by the Bank of this Amendment and Waiver, duly executed
by the Borrower and the Guarantor, and (b) a waiver and amendment fee of
$10,000.

 

4.         Conforming Amendments. The Credit Agreement, the Note and the other
Transaction Documents shall each be deemed to be amended and supplemented hereby
to the extent necessary, if any, to give effect to the provisions of this
Amendment and Waiver. Except as so amended hereby, the Credit Agreement and the
other Transaction Documents shall remain in full force and effect in accordance
with their respective terms.

 

5.         Representations and Warranties. The Borrower hereby represents and
warrants to the Bank as follows:

 

(a)        After giving effect to this Amendment and Waiver (i) each of the
representations and covenants set forth in Section2 of the Credit Agreement are
true and correct in all material respects on and as of the date hereof as of
made on and as of the date of this Amendment and Waiver except to the extent
such representations or warranties relate to an earlier date in which case they
shall be true and correct in all material respects as of such earlier date, and
(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or shall result from after giving effect to this Amendment and
Waiver.

 

(b)        The Borrower has the power to execute, deliver and perform this
Amendment and Waiver and each of the other agreements, instruments and documents
to be executed by it in connection with this Amendment and Waiver. No
registration with or consent or approval of, or other action by, any
Governmental Authority is required in connection with the execution, delivery
and performance of this Amendment and Waiver and the other agreements,
instruments and documents executed in connection with this Amendment and Waiver
by the Borrower.

 

1

--------------------------------------------------------------------------------


 

(c)        The execution, delivery and performance by the Borrower and the
Guarantor of this Amendment and Waiver and each of the other agreements,
instruments, and documents to be executed by it in connection with this
Amendment and Waiver (i) have been duly authorized by all requisite corporate
and limited liability company action, (ii) will not violate (A) any provision of
law applicable to the Borrower or the Guarantor, any rule or regulation of any
Governmental Authority applicable to the Borrower or the Guarantor, or (B) the
certificate of incorporation, articles of organization, bylaws, operating
agreement or other organizational documents, as applicable, of the Borrower or
of the Guarantor, or (C) any order of any court or other Governmental Authority
binding on the Borrower or the Guarantor or any indenture, agreement or other
instrument to which the Borrower or the Guarantor is a party, or by which the
Borrower or the Guarantor or any of their respective properties are bound, and
(iii) will not be in conflict with, result in a breach of or constitute (with
due notice and/or lapse of time) a default under, any such indenture, agreement
or other instrument, or result in the creation or imposition of any lien, of any
nature whatsoever upon any of the property or assets of the Borrower or the
Guarantor other than as contemplated by the Credit Agreement.

 

(d)        This Amendment and Waiver and each of the other agreements,
instruments and documents executed in connection with this Amendment and Waiver
to which the Borrower or the Guarantor are a party have been duly executed and
delivered by the Borrower and the Guarantor, as the case may be, and constitutes
a legal, valid and binding obligation of the Borrower and the Guarantor
enforceable, as the case may be, in accordance with its terms, except to the
extent that enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally and by
equitable principles of general application, regardless of whether considered in
a proceeding in equity or at law.

 

6.         Miscellaneous.

 

(a)        Capitalized terms used herein and not otherwise defined herein shall
have the same meanings as defined in the Credit Agreement.

 

(b)        This Amendment and Waiver shall be deemed a Transaction Document.

 

(c)        Except as expressly amended and waived hereby, the Credit Agreement
shall remain in full force and effect in accordance with the original terms
thereof.

 

(d)        The amendments and waivers herein contained are limited specifically
to the matters set forth above and do not constitute directly or by implication
an amendment or a waiver of any other provision of Credit Agreement or a waiver
of any Default or Event of Default which may occur or may have occurred under
the Credit Agreement.

 

(e)        This Amendment and Waiver may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one Amendment and Waiver.

 

(f)        THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES.

 

7.         Reaffirmation. The Borrower hereby: (a) acknowledges and confirms
that, notwithstanding the consummation of the transactions contemplated by this
Amendment and Waiver, (i) all terms and provisions contained in the Credit
Agreement and the other Transaction Documents are, and shall remain, in full
force and effect in accordance with their respective terms and (ii) the liens
heretofore granted, pledged and/or assigned to the Bank as security for the
Borrower’s obligations under the Note, the Credit Agreement and the other
Transaction Documents shall not be impaired, limited or affected in any manner
whatsoever by reason of this Amendment and Waiver; (b) reaffirms and ratifies
all the representations and covenants contained in Credit Agreement and the
other Transaction Documents; and (c) represents, warrants and confirms the
non-existence of any offsets, defenses, or counterclaims to its obligations
under Credit Agreement and the other Transaction Documents.

 

2

--------------------------------------------------------------------------------


 

8.         Additional Covenant. In addition to the covenants set forth in the
Credit Agreement and the other Transaction Documents, the Borrower agrees to
reimburse the Bank, upon demand therefor, for the cost of an updated appraisal
on the Guarantor’s premises, which appraisal shall be ordered and received by
the Bank, within sixty (60) days of the date of this Amendment and Waiver.

 

[the next page is the signature page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Bank have signed and delivered this
Amendment and Waiver as of the date first written above.

 

 

GTJ REIT, INC.

 

 

 

By:

/s/ David J. Oplanich

 

 

Name: David J. Oplanich

 

Title:   Chief Financial Officer

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

By:

/s/  Lisa Congemi-Doutney

 

 

Name: Lisa Congemi-Doutney

 

Title:   Vice President

 

CONSENT AND REAFFIRMATION

 

The undersigned, not as a party to the Credit Agreement but as the guarantor
(the “Guarantor”) under that certain Continuing Guaranty and the other
Transaction Documents to which the Guarantor is a party, each executed in favor
of the Bank and each dated as of August 26, 2011, hereby (a) accepts and agrees
to the terms of the foregoing Amendment and Waiver, (b) acknowledges and
confirms that all liens heretofore granted, pledged and/or assigned to the Bank
as security for the obligations of the Borrower to the Bank shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment and Waiver, (c) reaffirms and ratifies all the representations,
warranties and covenants contained in the Unlimited Guaranty and other
Transaction Documents to which it is a party, and (d) represents, warrants and
confirms the non-existence of any offsets, defenses, or counterclaims to the
Guarantor’s obligations under such Unlimited Guaranty and any other Transaction
Documents to which he is a party.

 

 

FARM SPRINGS ROAD, LLC

 

 

 

By:

/s/ David J. Oplanich

 

 

Name: David J. Oplanich

 

Title:   Chief Financial Officer

 

4

--------------------------------------------------------------------------------